Citation Nr: 1002487	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Veteran's claims file is in the 
jurisdiction of the VA Regional Office in Wichita, Kansas.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds that there is a further duty to assist the Veteran with 
his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In compliance with the Board's March 2009 Remand directives, 
the RO verified the Veteran's reported stressor that he and 
his unit were subjected to mortar and rocket attack during 
the Veteran's service in Vietnam.  In further compliance with 
the Board's Remand, the RO scheduled the Veteran for a VA 
examination in September 2009 to determine whether the 
Veteran had a valid diagnosis of posttraumatic stress 
disorder (PTSD) based on his verified stressor and to 
ascertain the nature, severity, and etiology of any PTSD 
found.  The evidence of record reflects that the RO notified 
the Veteran in September 2009 that the VA medical facility 
nearest to him would schedule him for an examination in 
connection with his claim, and notify him of the date, time, 
and place of the examination.  However, a September 2009 
notation in the Veteran's VA treatment records notes that he 
failed to report for the scheduled examination.  In that 
regard, the Veteran's claims file does not reflect that 
notice advising the Veteran of the date, time, and place of 
the September 2009 VA examination was ever sent to him.  In 
addition, the Veteran's representative has indicated that the 
Veteran did not receive notice of the September 2009 
scheduled examination, and that he would report for an 
examination if one was rescheduled.

The Board finds that the Veteran has demonstrated good cause 
for his failure to report for the September 2009 scheduled VA 
examination.  See 38 C.F.R. §§ 3.158, 3.655 (2009).  Thus, 
the RO should provide the Veteran with another opportunity to 
attend a VA examination to determine the existence and 
etiology of his PTSD.  The Veteran is hereby notified that 
failure to report, without good cause, for an examination may 
result in the denial of his claim.  38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the Veteran or death of an 
immediate family member.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
VA psychiatric examination to determine 
whether he has a valid diagnosis of PTSD 
and to ascertain the nature, severity, and 
etiology of any PTSD found.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the Veteran 
was exposed to a stressor in service.  The 
examiner must be provided with and must 
review the entire claims file, to include 
a copy of this Remand, in conjunction with 
the examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of record to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify (1) whether each stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then readjudicate the 
Veteran's claim for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


